  Case 4:19-cv-03026 Document 16 Filed on 12/05/19 in TXSD Page 1 of 1
                                                        910 LOUISIANA            AUSTIN           LONDON
                                                        HOUSTON, TEXAS           BEIJING          MOSCOW
                                                        77002-4995               BRUSSELS         NEW YORK
                                                                                 DALLAS           PALO ALTO
                                                        TEL +1 713.229.1234      DUBAI            RIYADH
                                                        FAX +1 713.229.1522      HONG KONG        SAN FRANCISCO
                                                        BakerBotts.com           HOUSTON          WASHINGTON




December 5, 2019
                                                                              Natalie Alfaro Gonzales
VIA ECF                                                                       TEL: 7132291318
                                                                              FAX: 7132297718
                                                                              natalie.gonzales@bakerbotts.com
Honorable George C. Hanks, Jr.
c/o Ms. Susan Gram, Case Manager
United States Courthouse
515 Rusk Street, Room 5300
Houston, TX 77002

         Re:        Re: Debra Rothenberg v. The Museum of Fine Arts, Houston, No. 4:19-cv-3026,
                    U.S. District Court for the Southern District of Texas, Houston Division

Dear Judge Hanks:

              Thank you for taking the time to speak with the parties yesterday during the
telephonic Pre-Motion Conference. The parties have conferred and agreed on the following
briefing schedule for The Museum of Fine Arts, Houston’s (“MFAH”) motion to dismiss under
Federal Rule of Civil Procedure 12(b)(6):

                    Event                           Deadline

                    MFAH’s Opening Brief            January 10, 2020
                    Plaintiff’s Responsive Brief    January 31, 2020
                                                    (21 days after the opening brief)
                    MFAH’s Reply Brief              February 7, 2020
                                                    (7 days after the responsive brief)

               The parties understand that no further briefing, including supplements and sur-
replies, can be filed without leave of Court. A Proposed Order for the Court’s consideration is
attached hereto.

                                                   Respectfully,




                                                   Natalie Alfaro Gonzales

NG


Active 43969517.1
